202 A.2d 568 (1964)
In the Matter of DELAWARE SPORTS SERVICE, a Partnership, Appellant, and
The Diamond State Telephone Company, Appellee, and
The State of Delaware, Intervenor Below, Appellee.
Supreme Court of Delaware.
July 9, 1964.
Henry A. Wise, Jr., Wilmington, for appellant.
Hugh L. Corroon, of Berl, Potter & Anderson, Wilmington, for Diamond State Tel. Co., appellee.
*569 David P. Buckson, Atty. Gen., Thomas Herlihy, 3d, Chief Deputy Atty. Gen., and Ruth M. Ferrell, Deputy Atty. Gen., for the State, intervenor below, appellee.
TERRY, C. J., WOLCOTT, J., and WRIGHT, Judge, sitting.
PER CURIAM.
The judgment of the Superior Court is affirmed on the opinion of the court below. In The Matter Of Delaware Sports Service, A Partnership, 196 A.2d 215.